Citation Nr: 1618489	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  14-15 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for malignant melanoma.

2.  Entitlement to service connection for coronary atherosclerosis, claimed as secondary to chemotherapy for malignant melanoma.

3.  Entitlement to service connection for chronic kidney disease, claimed as secondary to chemotherapy for malignant melanoma.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which is responsible for processing all claims involving exposure to contaminated water at Camp Lejeune, North Carolina.  See Veterans Benefits Administration Fast Letter 11-03 (Revised Jan. 28, 2013).

Jurisdiction over the case was subsequently returned to the RO in Huntington, West Virginia for the purpose of affording the Veteran a hearing before the Board.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board notes that in his April 2014 VA Form 9 formal appeal, the Veteran requested a hearing before a Veterans Law Judge at a local VA office (Travel Board hearing).  The record contains a December 10, 2015, letter from the RO notifying the Veteran that he had been scheduled for a March 9, 2016, hearing at the RO in Huntington, West Virginia.  The record indicates that the Veteran did not report for the scheduled hearing.  However, the December 2015 letter was sent to an address different from that listed by the Veteran on his VA Form 9, and the letter was returned to the RO as undeliverable.  There is no indication in the record that the Veteran ever received notice of his scheduled hearing or that he intended to withdraw his hearing request.  

Accordingly, as the RO schedules Travel Board hearings, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel 
Board hearing in accordance with the docket number
of his appeal.  The RO must verify the Veteran's 
current address and provide him adequate notice of
the scheduled hearing.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




